
	
		I
		112th CONGRESS
		1st Session
		H. R. 3712
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Heinrich (for
			 himself, Mr. Luján, and
			 Mr. Pearce) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To grant the Congressional Gold Medal to the troops who
		  defended Bataan during World War II.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Within hours after
			 the attacks on Pearl Harbor, Hawaii, the Imperial Japanese forces launched an
			 attack on the Philippines, cutting off vital lines of communication to United
			 States and Filipino troops assigned to the United States Army Forces in the Far
			 East under the command of General Douglas MacArthur.
			(2)On December 8th,
			 1941, the 200th Coast Artillery Regiment, successors to the New Mexico National
			 Guardsmen who made up part of the famed Rough Riders of the
			 Spanish-American War, were the first to fire.
			(3)Despite being cut
			 off from supply lines and reinforcements, the United States and Philippine
			 Forces quickly executed a plan to delay the Japanese invasion and defend the
			 Philippines against the Japanese invasion.
			(4)By April 1942,
			 troops from the United States and the Philippines had bravely and staunchly
			 fought off enemy attacks in Bataan for more than 4 months, under strenuous
			 conditions that resulted in widespread starvation and disease.
			(5)By maintaining
			 their position and engaging the enemy for as long as they did, the troops at
			 Bataan were able to redefine the momentum of the war, delaying the Japanese
			 timetable to take control of the southeast Pacific for needed war materials.
			 Because of the heroic actions of the Bataan defenders, United States and Allied
			 forces throughout the Pacific had time to regroup and prepare for the
			 successful liberation of the Pacific and the Philippines.
			(6)On April 9, 1942,
			 Major General Edward King, his troops suffering from starvation and a lack of
			 supplies, surrendered the soldiers from the United States and the Philippines
			 into enemy hands.
			(7)Over the next
			 week, troops from the United States and the Philippines were taken prisoner and
			 forced to march 65 miles without any food, water, or medical care, in what came
			 to be known as the Bataan Death March.
			(8)During this forced
			 march, thousands of soldiers died, either from starvation, lack of medical
			 care, sheer exhaustion, or abuse by their captors.
			(9)Conditions at the
			 camp were appalling, leading to increased disease and malnutrition among the
			 prisoners.
			(10)The prisoners at Camp O'Donnell would die
			 at a rate of nearly four hundred per day because of its poor conditions.
			(11)On June 6, 1942,
			 the prisoners from the United States were transferred to Camp Cabanatuan, north
			 of Camp O'Donnell.
			(12)Nearly 26,000 of the 50,000 Filipino
			 prisoners of war died at Camp O’Donnell, and survivors were gradually paroled
			 from September through December of 1942.
			(13)Between September 1942 and December 1944,
			 American prisoners of war who survived the horrific death march were shipped
			 north for forced labor aboard hell ships and succumbed in great
			 numbers because of the abysmal conditions. Many of the ships were mistakenly
			 targeted by allied naval forces because the Japanese military convoys were not
			 properly labeled as carrying POW’s. The sinking of the Arisan Maru alone
			 claimed nearly 1,800 American lives.
			(14)The prisoners who
			 remained in the camps suffered from continued mistreatment, malnutrition, lack
			 of medical care, and horrific conditions until they were liberated in
			 1945.
			(15)The veterans of
			 Bataan represented the best of America and the Philippines. They hailed from
			 diverse locales across both countries and represented a true diversity of
			 Americans.
			(16)Over the
			 subsequent decades, these prisoners formed support groups, were honored in
			 local and State memorials, and told their story to all people of the United
			 States.
			(17)The United States
			 Navy has continued to honor their history and stories by naming 2 ships after
			 the battle, including 1 ship still in service, the USS Bataan (LHD–5), in
			 memory of their valor and honorable resistance against Imperial Japanese
			 forces.
			(18)Many of the
			 survivors of Bataan have now passed away, and those who remain continue to tell
			 their story.
			(19)The people of the
			 United States and the Philippines are forever indebted to these men for—
				(A)the courage and
			 tenacity they demonstrated during the first 4 months of World War II, fighting
			 against enemy soldiers; and
				(B)the perseverance
			 that they demonstrated during 3 years of capture, imprisonment, and atrocious
			 conditions, while maintaining dignity, honor, patriotism, and loyalty.
				2.Congressional
			 gold medal
			(a)Award
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 award, on behalf of the Congress, of a single gold medal of appropriate design
			 in honor of the troops from the United States and the Philippines who defended
			 Bataan and were subsequently prisoners of war, collectively, in recognition of
			 their personal sacrifice and service to their country during World War
			 II.
			(b)Design and
			 strikingFor purposes of the award under subsection (a), the
			 Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall strike the gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian
			 Institution
				(1)In
			 generalFollowing the award of the gold medal in honor of the
			 defenders and prisoners of war at Bataan under subsection (a), the gold medal
			 shall be given to the Smithsonian Institution, where it shall be displayed as
			 appropriate and made available for research.
				(2)Sense of
			 congressIt is the sense of the Congress that the Smithsonian
			 Institution should make the gold medal received under paragraph (1) available
			 for display at other locations, particularly such locations as are associated
			 with the prisoners of war at Bataan.
				3.Duplicate
			 medals
			(a)Striking of
			 duplicatesUnder such regulations as the Secretary may prescribe,
			 the Secretary may strike duplicates in bronze of the gold medal struck under
			 section 2.
			(b)Selling of
			 duplicatesThe Secretary may sell such duplicates under
			 subsection (a) at a price sufficient to cover the costs of such duplicates,
			 including labor, materials, dies, use of machinery, and overhead
			 expenses.
			4.National
			 medalsMedals struck pursuant
			 to this Act are National medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization of
			 appropriationsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund, an amount not to exceed $30,000 to
			 pay for the cost of the medal authorized under section 2.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
